DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Response to Amendment
The amendment filed on 2/24/2022 has been entered. Claim 1 is currently amended.  Claim 8 has been cancelled.  Claims 1-7 and 9-14 are pending with claims 1-6 withdrawn from consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected with traverse in the reply filed on 8/23/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
 
Response to Arguments
Applicant's argument, beginning at page 6, filed on 2/24/2022, with respect to 112(b) rejection has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.
Applicant's argument, beginning at page 6, filed on 2/24/2022, with respect to 103 rejection has been fully considered and is persuasive.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 7 and 9-14 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 7 is directed to a hot stamped part comprising the recited composition, area fraction of fresh martensite, tempered martensite, prior austenite grain diameter, and an average grain diameter of carbides: not less than 0.3 µm nor more than 0.5 µm.    There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Arlazarov et al (US 20170321294 A1).  The previous office action made a 103 rejection over the prior art because Arlazarov teaches a hot stamped steel part with overlapping composition, overlapping fresh martensite and tempered martensite, and overlapping prior austenitic grainsize.  Arlazarov teaches carbides have an average size lower than 50 nm [0077] or 0.05 µm, falling within the previously claimed 0.5 µm or less.
However, the amended claim limited the average grain diameter of carbides to be not less than 0.3 µm nor more than 0.5 µm.  The prior art does not teach or suggest this limitation.  The difference of the carbide grain size between prior art’s 0.05 µm and the currently claimed 0.3-0.5 µm is more than 100%.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7 and 9-14 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767